The Court.
— This cause was heard and decided in Department One. We are satisfied with the views therein expressed and the conclusion reached; but in support of the ruling of the court below in excluding the inventory offered in evidence by the defendant, we cite the follow*465ing cases: Leighton v. Wike, 4 Serg. & R. 204; Aelclen’s Executor v. Hickman, 63 Ala. 494. The rule in New York has been changed (Guy v. Mead, 22 N. Y. 466); but our code seems to indorse the rule followed in Pennsylvania and Alabama, and which formerly prevailed in New York. (Code Civ. Proc., sec. 2047.)
The judgment and order are affirmed.